 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD JOSHUA SMITH,                              No. 2:20-cv-0101-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    DHARMVIR SINGH, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. In addition to filing an unsigned application for leave to proceed in forma

19   pauperis, he has filed an unsigned complaint.

20          Federal courts must engage in a preliminary screening of cases in which prisoners seek

21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

22   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

23   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

24   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

25   relief.” Id. § 1915A(b).

26          The court cannot conduct the required screening of plaintiff’s complaint because plaintiff

27   has not signed it. See ECF No. 1. Similarly, the court cannot rule on plaintiff’s application for

28   leave to proceed in forma pauperis because he has not signed it. Rule 11 of the Federal Rules of
                                                        1
 1   Civil Procedure requires that “[e]very pleading, written motion, and other paper . . . be signed by
 2   at least one attorney of record in the attorney’s name—or by a party personally if the party is
 3   unrepresented.” Fed. R. Civ. P. 11(a). Because plaintiff did not sign the complaint (ECF No. 1)
 4   or his in forma pauperis application, they will be disregarded. Within thirty days, plaintiff may
 5   file a signed complaint and a signed in forma pauperis application. See Fed. R. Civ. P. 3 (“A civil
 6   action is commenced by filing a complaint with the court.”). Failure to comply with this order
 7   may result in an order closing this case.
 8       Accordingly, IT IS HEREBY ORDERED that:
 9       1. Plaintiff’s unsigned complaint and in forma pauperis application (ECF Nos. 1 & 2) are
10           disregarded.
11       2. Within 30 days from the date of this order, plaintiff shall submit a signed complaint and
12           in forma pauperis application. Failure to comply with this order may result in dismissal.
13       3. The Clerk of the court is directed to send to plaintiff a new form Application to Proceed
14           In Forma Pauperis by a Prisoner and a copy of his unsigned complaint.
15   Dated: January 22, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
